Citation Nr: 1720700	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 18, 2016 and in excess of 20 percent thereafter for degenerative arthritis of the left knee.

2.  Entitlement to service connection for a right thumb disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1989 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The RO in Nashville, Tennessee has jurisdiction over the appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing has been associated with the record.

In March 2016, the Board remanded the claims on appeal for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is required.

The Veteran was afforded VA examinations in connection with his service-connected left knee disability in April 2009 and May 2016.  These examinations are inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination and retrospective opinion is needed.

The Veteran also underwent a VA examination in May 2016 to determine the nature and etiology of his thumb disability.  The examiner provided a negative opinion, stating that she was "unable to confirm Veteran's current right thumb condition is related to the initial injury that occurred during service without resorting to mere speculation.  A nexus is not established."  

The May 2016 opinion is inadequate, as no rationale was given and the examiner did not provide adequate detail as to why an opinion could not be provided without resorting to mere speculation.  Furthermore, the examiner did not explain what information would allow for an opinion that does not resort to mere speculation.  It is also not clear whether the Veteran was diagnosed with a right thumb disability at that time.  Accordingly, clarification is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Updated VA and private treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include any updated records from Tabor Orthopedics.

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee arthritis and nature and etiology of his right thumb disability.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

Full range of motion testing must be performed where possible, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to left knee range of motion throughout the appeal period (since January 2010) in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Regarding the right thumb, the examiner is requested to address the following:

(a) Identify all current right thumb disabilities, including scarring.  

(b) For each right thumb disability so identified, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in or is otherwise related to military service, including as a result of the documented May 1999 right thumb injury therein.
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide a nexus opinion without resorting to speculation, a rationale must be provided for such conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) to include a description of what specific additional information, if any, would assist in rendering such an opinion.

4.  Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


